Citation Nr: 0923853	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include ruptured cartilage.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that rating decision, the RO denied 
the application to reopen the claim for service connection 
for a right knee disability.

In July 2007, the Veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of this hearing 
has been associated with the claims file.

The Board, in September 2007, reopened the claim for service 
connection and remanded the underlying merits of the claim 
for service connection for additional development.  As 
outlined below, based on additional evidence submitted and 
review of the entire evidence of record, the Board finds that 
sufficient evidence is of record to grant the claim on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in relative equipoise regarding whether the 
Veteran's current right knee disability is causally linked to 
an in-service injury.




CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for a right knee disability, to include ruptured 
cartilage, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the law relates to 
this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5103, 5103A.  Herein, the Board finds the 
current record is sufficient to substantiate the claim for 
service connection for a right knee disability, to include 
ruptured cartilage.  Given the full grant of the issue 
currently before the Board, it is not necessary to address 
the RO's efforts to comply with the VCAA.

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the disability became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The Veteran contends that he has a right knee disability 
attributable to service.  Specifically, the Veteran has 
asserted that in February 1945, on his birthday in service, 
many fellow service persons piled upon him, wishing him a 
happy birthday.  He testified that he heard a "pop" as the 
people piled upon him.  He indicated that he did not go to 
sick bay, believing that the pain would go away.  Review of 
the service treatment records confirm that he did not seek 
treatment during service, and no disability was found upon 
separation from service.  As indicated below, however, at the 
time of the November 2005 VA examination, he did indicate 
that he received pain pills from a medic.  

The Veteran indicated that he left the country after service 
from a couple of years.  In 1949, upon return to the United 
States, he underwent right knee surgery.  An October 1949 
record documents that the Veteran underwent arthrotomy of the 
right knee with excision of the lateral meniscus, with 
diagnosis of ruptured lateral cartilage of the right knee.  
In the September 2007 remand, the Board sought to obtain 
additional records of this surgery, but attempts to obtain 
these records were unsuccessful.

The record indicates that the Veteran filed a claim for this 
disability, in September 1949, approximately three years 
after separation from service.  The September 1949 claim form 
indicates that the Veteran reported that the injury occurred 
on his birthday in 1945.  Thus, the Veteran has been 
consistent regarding the date of the injury.  This claim was 
denied by the RO in December 1949.  The Veteran filed a new 
claim in October 2004.  The Veteran has indicated that he did 
not remember filing the September 1949 claim.  As indicated 
above, the Board subsequently reopened the claim in September 
2007.  

The Veteran underwent a VA examination in November 2005.  He 
reiterated his contentions regarding the in-service knee 
injury and added that he was treated by a medic and given 
pain pills.  The Veteran also gave a history of post-service 
treatment in 2002 after hyper-extending his knee.  The 
diagnosis at that time was right knee osteoarthritis.  
Following the November 2005 examination and review of the 
claims file, the examiner indicated that she was unable to 
provide an opinion regarding whether the veteran's right knee 
disability was due to service, as she was unable to find 
service treatment records that documented the injury in 
service.  She also highlighted that the claims file did not 
include records from the 1949 surgery.  

The Veteran testified that he underwent a right knee 
replacement in April 2006.

In September 2007, the Board remanded the appeal in order to 
seek records of the 1949 surgery and to obtain record of the 
April 2006 right knee replacement surgery.  Subsequent 
efforts to obtain records from 1949 were unsuccessful.  See 
38 C.F.R. § 3.159.

The Veteran subsequently submitted private medical records 
from Dr. TDR (initial use to protect privacy).  In a January 
2006 record, the physician wrote that the Veteran had to 
adjust his lifestyle to right knee pain since 1945 (in 
service).  The diagnosis was right knee lateral 
osteoarthritis.  A March 2006 record documents that the 
Veteran underwent a right total knee arthroplasty.  Dr. TDR 
noted that the Veteran had had a "significant right knee 
injury in the mid 1940s and underwent arthrotomy and 
meniscectomy."

Analysis

After review of the evidence of record, the Board finds that 
service connection for a right knee disability is warranted.  
The Veteran's testimony regarding an in-service right knee 
injury is both credible and competent.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  The Veteran has also credibly 
testified regarding continuity of symptomatology from the 
time of his in-service right knee injury to his surgery on 
the right knee several years after service in 1949.  See 
38 C.F.R. § 3.303(b); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
See also, e.g., Layno, supra (a veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Although the clinician who examined the Veteran in 
November 2005 indicated that she could not form an opinion 
without further documentation of the injury and surgery, 
other evidence of record, to include the records from Dr. TDR 
tend to support the finding that the Veteran's current knee 
disability (that is now status-post replacement) is 
etiologically related to the injury in service.  

With respect to the medical opinion from Dr. TDR, the Board 
is aware that the opinion was based upon history provided by 
the Veteran decades after the injury.  However, in Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court of 
Appeals for Veterans Claims (Court) held that the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  Here, while the service treatment 
records dot not confirm the alleged right knee injury, the 
Board has determined that the circumstances of this case, to 
include the early filing of a claim and the consistent 
history of the injury presented for treatment as well as 
legal purposes is sufficient to confirm the contended in-
service trauma involving the right knee.  

Therefore, based on the evidence of record, to include the 
Veteran's credible and competent testimony regarding in-
service injury and subsequent symptoms   (continuity of 
symptomatology-see 38 C.F.R. § 3.303(b)), along with the 
private medical opinion that essentially supports a nexus 
between his current right knee disability and the in-service 
injury, the Board finds that the evidence is in relative 
equipoise on the question of the contended causal 
relationship.  With resolution of the doctrine of reasonable 
doubt in the Veteran's favor, the Board finds that service 
connection for a right knee disability, to include ruptured 
cartilage, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a right knee disability, to include 
ruptured cartilage, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


